Motion Granted and Abatement Order filed June 26, 2018




                                     In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00206-CV
                                   ____________

  JUAN CARLOS RUVALCABA, ELAM MEAT MARKET, L.L.C., AND
          SUPERMERCADO LATINO, L.L.C., Appellants

                                        V.

                     RAFAEL ORTEGA, ET AL, Appellees


                    On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-33606

                            ABATEMENT ORDER

      Appellee filed an unopposed motion for an extension to file its brief on the
ground that the parties have settled the case in principle. The motion is GRANTED
and the court orders as follows:

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until August 26, 2018. The appeal will be reinstated on this court’s
active docket after that time, or when a motion to dismiss the appeal or other
dispositive motion is filed, whichever is earlier. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may
reinstate the appeal on its own motion.



                                  PER CURIAM




                                          2